Name: 90/195/EEC: Council Decision of 29 March 1990 concerning the conclusion of an Agreement between the European Economic Community and the Swiss Confederation establishing cooperation in the field of training in the context of the implementation of COMETT II (1990-1994)
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  Europe;  teaching
 Date Published: 1990-04-21

 Avis juridique important|31990D019590/195/EEC: Council Decision of 29 March 1990 concerning the conclusion of an Agreement between the European Economic Community and the Swiss Confederation establishing cooperation in the field of training in the context of the implementation of COMETT II (1990-1994) Official Journal L 102 , 21/04/1990 P. 0051COUNCIL DECISION of 29 March 1990 concerning the conclusion of an Agreement between the European Economic Community and the Swiss Confederation establishing cooperation in the field of training in the context of the implementation of Comett II (1990-1994) (90/195/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the oppinion of the European Parliament (2), Whereas, by Decision 89/27/EEC (3), the Council adopted the second phase of the programme for cooperation between universities and industry regarding training in the field of technology (Comett II) (1990-1994); Whereas, by Decision of 22 May 1989, the Council adopted the opening of the Comett II programme to the European Free Trade Association (EFTA) countries and Article 1 of that Decision authorizes the Commission to negotiate - with those EFTA countries which so wish - cooperation agreements in the field of training in technology in the context of the implementation of Comett II; Whereas a cooperation Agreement with Switzerland enriches, by its very nature, the impact of Comett II actions throughout the Community and will strengthen the skill levels of human resources in Europe, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Swiss Confederation establishing cooperation in the field of training in the context of the implementation of Comett II (1990-1994) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, give the notification as provided for in Article 15 of the Agreement. Done at Brussels, 29 March 1990. For the Council The President J. P. WILSON (1) OJ No C 239, 14. 9. 1988, p. 3. (2) OJ No C 96, 17. 4. 1990. (3) OJ No L 13, 17. 1. 1989, p. 28.